Exhibit 23.1 [Letterhead of Wolf & Company, P.C] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in SI Financial Group, Inc. Registration Statement Nos. 333-119685 and 333-125659 on Forms S-8 of our report dated March 26, 2007 relating to the consolidated financial statements of SI Financial Group, Inc. and subsidiaries appearing in this Annual Report on Form 10-K for the year ended December 31, 2006. /s/ Wolf & Company, P.C. Boston, Massachusetts March 26, 2007
